Q1 Manulife Financial Corporation Quarterly Report to Shareholders 2008 For the quarter ended March 31 FINANCIAL HIGHLIGHTS As at and for the three months ended March 31 (Canadian $ in millions unless otherwise stated and per share information, unaudited) 2008 2007 % Change Net income $ 861 $ 987 (13 ) (Loss) income attributed to participating policyholders (8 ) 1 - Net income attributed to shareholders $ 869 $ 986 (12 ) Preferred share dividends (7 ) (8 ) - Net income available to common shareholders $ 862 $ 978 (12 ) Premiums and deposits: Life and health insurance premiums $ 3,679 $ 3,674 - Annuity and pension premiums 1,321 1,057 25 Segregated funds deposits 9,197 10,751 (14 ) Mutual fund deposits 2,812 2,468 14 ASO premium equivalents 633 577 10 Other fund deposits 136 262 (48 ) Total premiums and deposits $ 17,778 $ 18,789 (5 ) Funds under management: General fund $ 165,661 $ 174,215 (5 ) Segregated funds 174,637 178,792 (2 ) Mutual funds 32,146 40,383 (20 ) Other funds 27,694 33,321 (17 ) Total funds under management $ 400,138 $ 426,711 (6 ) % of Total % of Total Capitalization: 2008 2007 Liabilities for preferred shares and capital instruments $ 3,029 $ 3,088 10 10 Non-controlling interest in subsidiaries 162 207 1 1 Equity Participating policyholders' equity 74 156 - 1 Shareholders' equity Preferred shares 638 638 2 2 Common shares 13,972 14,207 49 47 Contributed surplus 148 125 1 - Retained earnings 14,756 13,539 52 44 Accumulated other comprehensive loss on AFS securities and translation of net foreign operations (4,353 ) (1,473 ) (15 ) (5 ) Total capital $ 28,426 $ 30,487 100 100 Selected key performance measures: Basic earnings per common share $ 0.57 $ 0.63 Diluted earnings per common share $ 0.57 $ 0.63 Return on common shareholders' equity (annualized) 1 15.1 % 16.1 % Book value per common share $ 16.33 $ 17.15 Common shares outstanding (in millions) End of period 1,497 1,539 Weighted average - basic 1,498 1,546 Weighted average - diluted 1,509 1,562 1 Returnon common shareholders' equity is net income available to common shareholders divided by average common shareholders' equity excluding accumulated other comprehensive income on AFS securities and cash flow hedges. Manulife Financial Corporation – 2eport 1 MESSAGE TO SHAREHOLDERS Manulife Financial Corporation reports first quarter results with continuing strong sales performance Manulife Financial Corporation reported shareholders’ net income of $869 million and fully diluted earnings per share of $0.57, compared to net income of $986 million and fully diluted earnings per share of $0.63 in the prior year.The sharp declines in global equity markets, particularly in the U.S. and Asia, reduced reported earnings in the quarter by $265 million or $0.18 cents per share.Return on common shareholders’ equity1 was 15.1 per cent in the first quarter of 2008, compared to 16.1 per cent in Worldwide equity markets in the first quarter of 2008 were the most severe in 21 quarters with significant declines in the U.S., Asia and Japan.Because actuarial practices require that these declines be considered permanent, an after-tax charge of $265 million was recorded in the quarter.It is important to note that this is a non-cash charge which in the absence of further market declines will not recur in future quarters. Strong sales levels, particularly in insurance segments, contributed to an impressive increase in new business embedded value, which reached $590 million in the first quarter of 2008, up 35 per cent compared to a year ago. Both insurance and variable annuity businesses contributed to these strong results. Premiums and deposits amounted to $17.8 billion in the first quarter of 2008.On a constant currency basis, and excluding the large case premium booked in 2007, premiums and deposits grew 12 per cent over the first quarter of 2007, driven by robust sales and growth in recurring premiums and deposits. Total funds under management as at March 31, 2008 were $400.1 billion, an increase of two per cent over last year on a constant currency basis.Growth in funds under management was also affected by exceptionally poor equity markets in the first quarter of 2008, where U.S. markets declined 10 per cent and Asian markets 18 per cent. OPERATING HIGHLIGHTS United States · John Hancock Life ranked #1 in U.S. individual insurance sales in 20072, for the second consecutive year. With a comprehensive and competitive product offering, all major distribution channels and product categories continued to experience significant sales growth in the first quarter of 2008, exceeding the prior year by 42 per cent and setting another first quarter sales record. · John Hancock Variable Annuities sales in the first quarter of 2008 exceeded prior year levels by 18 per cent.Enhancements to the Income Plus for Life rider made early in the year were well received by the marketplace. The distribution partnership with Edward Jones also took effect mid-quarter, with very favourable early sales results. · John Hancock Retirement Plan Services remained the #1 seller of plans in the less than 500 lives segment in 20072.In the first quarter of 2008, new case sales were the second highest on record, and recurring contributions were seven per cent higher than in the first quarter of 2007. · John Hancock Long Term Care ranked #1 in sales in 20072, with continued product innovation and distribution expansion initiatives contributing to strong sales momentum.Leading Edge – an innovative product featuring built-in, compound inflation protection, continues to build momentum, accounting for an increasing portion of overall sales. 1 Return on common shareholders’ equity is calculated excluding Accumulated Other Comprehensive Income on available-for-sale securities and cash flow hedges. 2 Based on LIMRA International’s 2006 and 2007 full year sales survey results for respective categories.Sales based on annualized new premiums Manulife Financial Corporation – 2eport 2 · John Hancock Mutual Funds achieved record first quarter sales in open-end funds and reported a significant increase in net sales over the fourth quarter of 2007. The sales increase was driven by a more diverse lineup of mutual fund offerings including Lifestyle asset allocation funds and Morningstar 4/5 star rated funds in the U.S. large cap equity, global equity and small cap categories. Two new funds – Optimized Value and Floating Rate Income Funds – were also launched in the quarter Canada · Individual Insurance maintained its #2 ranking in Canadian life insurance sales achieving record levels in 20072. The sales success continued in 2008 with a new record for first quarter sales, up 30 per cent from 2007 levels.All distribution channels and major product lines surpassed prior year, reflecting sustained improvements in service and continued product innovation, including the launch of a new non-participating whole life product, Performax Gold. · Individual Wealth Management ranked #1 in segregated fund sales in 20072, reflecting the success of IncomePlus, our guaranteed minimum withdrawal benefit product introduced in 2006.Momentum continued in the first quarter of 2008, with segregated fund sales surpassing $1 billion. · Manulife Bank continued its strong sales momentum with first quarter loan volumes exceeding $900 million, up 21 per cent from a year ago driven by sales of our home-secured line of credit, Manulife One. · Group Benefits regained its #1 ranking in sales in 2007, while Group Savings & Retirement Solutions improved its sales ranking to #2 from #3 in 20072. Both businesses enjoyed record setting sales volumes with several large cases won in the year.While relative sales levels were down in the first quarter of 2008, proposal activity increased towards the end of the quarter and a number of large cases in progress are expected to close later in the year. Asia and Japan · Operations in Asia continued to experience exceptionally strong sales, with first quarter Insurance sales up 46 per cent and Wealth sales up 55 per cent over the first quarter of 2007. · Japan variable annuity sales in the first quarter of 2008 doubled over prior year levels, as the new generation product continued to benefit from expanded distribution through regional banks and securities firms. · Hong Kong insurance sales in the first quarter of 2008 were up 11 per cent over the prior year, while pension sales were 34 per cent higher than the first quarter of 2007.The launch of two new critical illness products this quarter contributed to the growth in life sales while pension results benefited from the continued strength of Preserved Account sales. · Other Asia Territories continued to post strong sales levels in the first quarter of 2008 in both insurance and wealth management segments, which were up 22 per cent and 33 per cent over prior year levels, respectively.Continued expansion of agency forces as well as new product introductions contributed to sales growth across almost all territories. · Manulife Financial continued to expand its operations in China and in the first quarter received two additional licenses; bringing the total number of licenses up to 30, among the most of any foreign life insurance company in China. 2 Based on LIMRA International’s 2006 and 2007 full year sales survey results for respective categories.Sales based on annualized new premiums Manulife Financial Corporation – 2eport 3 Corporate · Manulife Financial repurchased 4.8 million shares in the first quarter, at a total cost of approximately $180 million. · The Board of Directors approved a quarterly shareholders’ dividend of $0.24 per share on the common shares of the Company, payable on or after June 19, 2008 to shareholders of record at the close of business on May 21, 2008. Dominic D’Alessandro President and Chief Executive Officer Manulife Financial Corporation – 2eport 4 KEY PERFORMANCE MEASURES Manulife Financial Corporation – 2eport 5 MANAGEMENT’S DISCUSSION AND ANALYSIS FINANCIAL HIGHLIGHTS (unaudited) Quarterly Results 1Q08 4Q07 1Q07 Shareholders’ Net Income (C$ millions) 869 1,144 986 Diluted Earnings per Common Share (C$) 0.57 0.75 0.63 Return on Common Shareholders’ Equity (%, annualized) 15.1 20.5 16.1 Premiums & Deposits (C$ millions) 17,778 17,414 18,789 Funds under Management (C$ billions) 400.1 396.3 426.7 Capital (C$ billions) 28.4 27.5 30.5 Net Income The
